Title: To James Madison from Edward Stevens, 6 July 1801
From: Stevens, Edward
To: Madison, James


					
						Sir
						Cape Français July 6th: 1801.
					
					I had the Honor of receiving your Letter of the 2nd: June, announcing the 

President’s Acceptance of my Resignation, and the Appointment of Colo: Lear to succeed me 

in the Office I have held in St. Domingo.
					In Compliance with your Instructions I have deliver’d to this Gentleman all the 

Documents and Papers belonging to the Station which he now fills, and communicated to him 

every useful Information it was in my Power to convey, respecting the Colony in which his 

public Functions are to be exercised.  In doing this I have been actuated, not only by a Sense 

of the Duty I owe the U. States, but also by a sincere Desire of shewing every Mark of 

Respect and Attention to a Person who, from his Talents and Virtues, is so justly entitled to 

them.  And I beg Leave, Sir, to assure the President, that tho’ my official Duties have now 

ceased, yet during the short Time I have still to remain in St: Domingo, nothing shall be 

wanting, on my Part, as far as my personal Services can extend, to promote the public 

Interests, or to render Colo: Lear’s Residence in the Colony both useful and agreeable.  I have 

the Honor to be, With the highest Respect, Sir, Your most obedt: hum: Servt:
					
						Edward Stevens.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
